Case 1:18-cv-00427-JJM-LDA Document 40-5 Filed 07/15/19 Page 1 of 4 PagelD #: 724.

EXHIBIT A-3
USPS.com® - USPS Tracking® Results
cument 40-5 Filed 07/15/19 Page 2 of 4 PagelD #: 725

US PS Trac ki n g° Resu lts ; FAQs > (http://fag-usps.com/?articleld=220900)

9/22/2017 Case 1:18-cv-00427-JJM-LDA Do

Track Another Package +

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Remove X
Tracking Number: 9414726699042053727540
> » ) Delivered
Expected Delivery On: Monday, November 2, 2015 @
Product & Tracking Information See. Available Actions
Postal Preduct: Features:
First-Class Mail® Cettified Mail™
Return Receipt
DATE & TIME STATUS OF ITEM LOCATION
” November 2, 2015, 2:09 pm Delivered WESTERLY, RI 02891
m.
Your item was delivered at 2:09 pm on November 2, 2015 In WESTERLY, Al 02891.
November 2, 2015, 8:42 am Out for Delivery WESTERLY, Rl 02891
November 2, 2015, 8:08 am Arrived at Unit WESTERLY, RI 02891
November 1, 2015, 8:16 am Departed USPS Regional Facility PROVIDENCE RI DISTRIBUTION CENTER
October 31, 2015, 7:45 am Arrived at-USPS Regional Facility PROVIDENCE RI DISTRIBUTION CENTER
Oatober 31, 2015, 12:23 am Artived at USPS Regional Facility BOSTON MA DISTRIBUTION CENTER
See Less “~
Available Actions
See Less A

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs (http://faq.usps.com/7articleld=220900)

hitps:/tools. usps.com/go/T! tackConfirmAction?tLabels=94 1 A726699042053727540 U3
Now, you can digitally pre

Set up em

View grayscale images of the exterior,

And more!

* Images are only provided for letter:

9/22/2017 . USPS.com® - USPS Tracking® Results
Case 1:18-cv-00427-JJM-LDA. Document 40-5 ° Filed 07/15/19 Page 3 of 4 PagelID #: 726

view your mail and automatically track packages from 4 secure, online d.

Schedule a package to be redelivered if you missed a delivary

address side of letter-sized mailpieces scheduled to arrive soon*

Track the delivery status of packages without entering a tracking number

ail and/or text notifications ta track the delivery status of your package(s)

Sign Up

{hitps://reg.usps.com/entreg/RegistrationAction_input?

sized mailpieces that are processed through

 

 

thttps:/Awanw. usps.com/)

HELPFUL LINKS

Contact Us ©
(hitas:/www.usps.com/help/welcorne.htm)
Site Index thttps://wwiw.usps.cam/globals/site
index.him)

FAQs (htip://fag.usps.com)

Copyright & 2017 USPS, All Rights Reserved.

app=UspsTools&appURL=hittps%3.

ON ABOUT.USPS.COM

About USPS Home (httpyv/about-usps.cam)
Newsroom
{ittp/faboutusps.com/news/weleome.titm])
USPS Service Updates
(http://aboutusps.com/news/service-
alarts/welcoma-him)

Forms & Publications
(htipv/about.usps.com/forms+
publicationsAvelcome.htm)

Government Services
thttpsu/www.usps.com/gov-servicas/gov-
services. htm)

Careers

{hitp://about. usps.com/caraers/welcome. btm}

OTHER USPS SITES

Business Customer Gateway
[httpsi//gateway.usps.cozi/)

Postal Inspectors
(https://postalinspectors.uspis.gow)
Inspector General {httpv/www.uspscig-gow/)
Postal Explorar (http.//ps.usps.gow)
National Postel Museum
(hitps//wwew.postalmuseum-si.edu))

Resources far Developers

(nttos:/Awww.usps.com/webtaalsAvelcome.htm}

hitosz/tools. usps.com/go/T! rackConfirmAction?tLabels=94 14726699042053727540

There’s an easier way to keep track of your mail and packages.

ashboard. Sign up for Informed Delivery® to:

USPS® auiomated equipment. _
AXQDF %Sr tools. usps. com %2Fgo%2F TrackContirmAction % 21 input

LEGAL INFORMATION

Privacy Policy (http://about-usps.com/who-we-
arefprivacy- policy/privacy-policy-highlights.him)
Terms of Use
(http:/aboutusps.com/termsotuse.htm)

FOIA (httpy/about.usps.com/who-we-
are/foia/welcome.htm)

No FEAR Act EEO Data
(hitpy/about.usps.com/who-we-are/no-fear-

actiwelcome.htm)

 

2/3
9/22/2017 USPS. ® - USPS Tracking® Result
Case 1:18-cv-00427-JJM-LDA Document 40-5 Filed 07/15/19 Page 4 of 4 PagelD #: 727

{htips://twitter.com/usps)

  

f (nttos:/Avww.faceboo k.com/USPS ?rfi=108501355848630)

 

hitps://www.youtube.com/usps)

  

i (hitp://www.pinterest.com/uspsstamps/)

  

3f8

httos-//tools.usps.com/go/T! rackConfirmActioniLabels=9414726699042053727540
